Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. US 2017/0001331.  Irwin et al. disclose a stamp (100) for forming a pattern in soft concrete or cement.  The Stamp comprising:
A flexible planar body (105) having top and bottom surfaces (110, 115).
A 1st plurality of surface features, such as ridges or ribs forming a 3D embossing pattern 
such as stone, brick,  grout lines, etc. disposed on the bottom surface (115).
A 2nd plurality of surface features, such as grooves, disposed on the top surface (110) 
and configured on the top surface so as to align with and match at least a portion 
of the 1st plurality of surface features.  See [0028-0029].  Figs. 1A, 1B. 

At least one magnet (125) disposed within the body (105) in between the 1st and 2nd 
plurality of surface features.  Figs. 2a, 2b.
Wherein the body (105) can have varying thickness and a several layers.  [0034-0036].

With respect to claims 5-7 Irwin et al. disclose the body (105) can comprise a pair or handle (103) receiving recessed formed therein.  Wherein a center portion (118) of the body can be more rigid than a border region (121).  [0028-30]. An embodiment of the stamp includes a support structure (230, 312) comprises a material having a higher durometer, and/or reinforced with fiberglass, than that of the rest of the body.  [0041].

With respect to claims 8, 10-12 Irwin et al. disclose a system for forming an imprint in a 3D pattern in wet concrete, the system comprising:
1st and 2nd stamps (100 a, b) having a top and bottom surfaces (110, 115) each surface 
including an elongate groove or ridge.  The ridges configured to form a 3D pattern in soft concrete.  The grooves in a corresponding top surface, being configured to receive a corresponding ridge of a lower surface of an adjacent stamp, thereby forming a seamless pattern between 1st and 2nd stamps.  Wherein the 3D pattern can be brick, tile, tavertine and even custom patterns.  See Fig. 4A; [0028, 0042].

With respect to claim 9 Irwin et al. disclose the magnets (125) of said 1st and 2nd stamps are positioned between the top and bottom surfaces of said stamps and attract adjacent stamps together.  [0041].

With respect to claims 13, 14 Irwin et al. disclose a method of using the stamps (100, 300) described above to form a 3D pattern in soft concrete, the method comprising the steps of:
Using at least one handle (102, 103) to position a 1st stamp above a concrete surface.
Placing a 1st stamp on a top surface of soft concrete.
Placing a 2nd stamp on a top surface of soft concrete, adjacent and overlapping a 
	a portion (121) of the 1st stamp.
Aligning the 1st and 2nd stamps, using said magnets 
Pressing the 1st and 2nd stamps into the wet concrete to imprint said 3D pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. US 2017/0001331.  Irwin et al. disclose the stamp (100, 300) comprises a flexible planar body (105, 305) having top and bottom surfaces, each surface including complementarily shaped surface features, such as ridges and grooves, to form stone and brick-like patterns in wet concrete.The stamp further including at least one recessed handle (103 A, B) that “reduce the possibility of the handle imprinting on the surface as may occur with conventional handles”.  But do not disclose the structure of the recessed handle.  However, recessed handles in planar surfaces are known to include a “leg” or handhold or grasping lever.
Irwin et al. further discloses removable handles (102A, B), illustrated in Fig. 1B, including a “leg” or grasping lever.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Irwin et al. at least reasonably suggests a handle and slot arrangement for handling and embossing the stamp on wet concrete.  [0030].

Allowable Subject Matter
Claims 18-23 are allowed.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/09/2021